                                           Case 5:19-cv-01821-LHK Document 69 Filed 04/07/21 Page 1 of 2




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11
                                           PAULA PEREZ, BRIANDA LUGO, and                  Case No. 19-CV-01821-LHK
                                  12       YESENIA RUVALCABA,
Northern District of California
 United States District Court




                                                        Plaintiff,                         ORDER APPROVING SETTLEMENT
                                  13
                                  14             v.

                                  15       COMEX FOOD SERVICE, INC. and
                                           COMEX KC, LLC,
                                  16
                                                        Defendants.
                                  17
                                  18          On December 15, 2020, Plaintiff filed an unopposed motion for approval of the Settlement
                                  19   Agreement that the parties reached regarding Plaintiff’s Private Attorneys General Act claims
                                  20   against Defendant Comex KC, LLC. ECF No. 64-1;1 ECF No. 64-5 (“Settlement Agreement”).
                                  21   Having reviewed the Settlement Agreement pursuant to California Labor Code § 2699(l)(2), the
                                  22   Court finds that the award is not “unjust, arbitrary and oppressive, or confiscatory.” Cal. Labor
                                  23   Code § 2699(e)(2). Moreover, the Court finds that the Settlement Agreement is fair and
                                  24   reasonable and promotes the purposes of the Private Attorneys General Act. For the foregoing
                                  25
                                       1
                                  26     Plaintiff’s motion for settlement approval contains a notice of motion that is contained in a
                                       separate document from the points and authorities in support of the motion. ECF No. 64. Civil
                                  27   Local Rule 7-2(b) provides that the notice of motion and points and authorities must be contained
                                       in one document with the same pagination.
                                  28                                                    1
                                       Case No. 19-CV-01821-LHK
                                       ORDER APPROVING SETTLEMENT
                                          Case 5:19-cv-01821-LHK Document 69 Filed 04/07/21 Page 2 of 2




                                   1   reasons, having considered Plaintiff’s motion, the relevant law, and the record in this case, the

                                   2   Court hereby GRANTS Plaintiff’s motion for settlement approval.

                                   3   IT IS SO ORDERED.

                                   4   Dated: April 7, 2021

                                   5                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   6                                                    United States District Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                     2
                                       Case No. 19-CV-01821-LHK
                                       ORDER APPROVING SETTLEMENT
